Case 9:18-cv-80917-RLR Document 18 Entered on FLSD Docket 10/24/2018 Page 1 of 2



  BURSOR & FISHER, P.A.
  Scott A. Bursor
  888 Seventh Avenue
  New York, NY 10019
  Telephone: (212) 989-9113
  Facsimile: (212) 989-9163
  E-Mail: scott@bursor.com


  Attorneys for Plaintiff


                              UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF FLORIDA



  RAMON G. MARTINEZ and MOSES LOPEZ,                 Case No. 9:18-cv-80917
  on behalf of themselves and all others similarly
  situated,
                                                     STIPULATION OF DISMISSAL
                             Plaintiff,              WITH PREJUDICE PURSUANT
         v.                                          TO FEDERAL RULE OF CIVIL
                                                     PROCEDURE 41(a)(1)(A)(ii)

  MAGICJACK LP a/k/a MAGICJACK, YMAX
  HOLDINGS CORPORATION,


                             Defendants.
Case 9:18-cv-80917-RLR Document 18 Entered on FLSD Docket 10/24/2018 Page 2 of 2



         Plaintiffs Ramon G. Martinez and Moses Lopez and Defendants Magicjack, LP a/k/a

  Magicjack and YMAX Holdings Corporation hereby stipulate under Federal Rule of Civil

  Procedure 41(a)(1)(A)(ii) that this action be dismissed with prejudice as to all claims, causes of

  action, and parties, with each party bearing that party’s own attorneys’ fees and costs. Plaintiffs

  Ramon G. Martinez and Moses Lopez and Defendants Magicjack, LP a/k/a Magicjack and

  YMAX Holdings Corporation further stipulate that this action be dismissed without prejudice as

  to the claims of the putative class members.


                                                 Respectfully submitted,



  Dated: October 24, 2018                        BURSOR & FISHER, P.A.

                                                 By:      /s/ Scott A. Bursor
                                                            Scott A. Bursor
                                                 Scott A. Bursor
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (212) 989-9113
                                                 Facsimile: (212) 989-9163
                                                 E-Mail: scott@bursor.com

                                                 Attorneys for Plaintiff

  Dated: October 24, 2018                        BRYAN CAVE LEIGHTON PAISNER LLP

                                                 By: /s/ David Axelman
                                                 David Axelman

                                                 David Axelman
                                                 200 South Biscayne Boulevard, Suite 400
                                                 Miami, FL 33131-5354
                                                 Florida Bar No. 90872
                                                 david.axelman@bclplaw.com

                                                 Attorneys for Defendant
